Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) with amendment, filed 5/13/22, have been entered.  Claims 21-24 have been newly added.  Claims 10 and 17 have been amended.  Claims 1-9 remain withdrawn from consideration.

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 21-24 have been newly added.  However, the last claim is misnumbered as claim 22. This last claim – misnumbered claim 22 - has been renumbered as claim 24.


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10, 12-17, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 10 and 17 each recite “incrementing one of a (the) plurality of rank values that is assigned to the graphical element” and then later recites “…present the group of graphical elements according to the ordering protocol that that orders the group of graphical elements by their rank values including the one of the plurality of rank values that is incremented” but it is not clear how the ordering protocol would work given more than one rank value assigned to a graphical element.  The dependent claims do not remedy the issue, and some may even exasperate the confusion.  Dependent claim 13 for example recites presenting the graphical elements in a list wherein the ordering protocol presents a member of the list with the highest rank value at a beginning of the list – if each element had multiple rank values then there would be a conflict as to which element should be presented at the beginning of the list.  For purposes of examination, this feature will be interpreted to mean the element with the highest of rank values is ordered first. 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14, 17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurnin et al (US 2014/0151456) and Chen (CN 108073340 A).
	(A copy of the Chen reference is attached which numbers the paragraphs in the manner as that used in the Action).
7.	Regarding claim 10, McCurnin shows a device, comprising a processor and a memory that stores executable instructions (Figure 3, para 28 shows the processor and memory devices accordingly) that, when executed by the processor, facilitate performance of operations, comprising receiving first environment data indicative of a first physical quantity (para 15, 21-22 show a HVAC [heating, ventilation, air conditioning] system that monitors temperature in a room among other parameters, para 18-19 for example show the HVAC system managing air flow throughout various rooms in a building); interfacing to a user interface device configured to present a group of graphical elements representative of the physical environment or an environment control device (Figures 6A, 8B for example all show the user interfaces with graphical elements representing temperature, humidity, and other environmental parameters, and Figures 5, 6B show interfaces with elements representing the device control of temperature or other parameters. Para 21-23 and 28-29 show accessing and presenting these interfaces.  Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system), the graphical elements of the group of graphical elements assigned respective rank values for an ordering protocol according to which the elements are ordered when presented on the user interface device (Figure 6A-B, para 44-46, 48, 51 show rank values assigned to the elements to determine an ordering protocol for how they are presented on the interface); determining that the first physical quantity satisfies a first defined condition (see para 43 and note the examples of determining that it is a certain time of day or time of year, or determining that the temperature has reached a certain point); instructing the user interface device to present the group of graphical elements according to the ordering protocol that orders the group of graphical elements by their rank values including any changes in ranking (see also the 112 rejection above.  Figure 6A-B, para 44, 48, 51 show that in response to the rank values changing, the icons are re-ordered accordingly).  McCurnin shows receiving selection information that indicates selection of a graphical element from the group concurrently with determining the defined physical condition to be satisfied (see again para 43 and note a condition such as a temperature or specific time being met when selecting certain icons), and para 44-46 do go into detail about selecting the icons and performing ranking algorithms, but McCurnin does not go into the explicit details per se of: in response incrementing one of the rank values assigned to the graphical element.  Chen however does show incrementing a rank value assigned to a graphical element in response to selection and concurrent satisfying of an environmental condition (para 117-119 show selection of an icon and concurrent determination of whether a particular environmental physical condition such as temperature and humidity has been met, and if so increases the value assigned to the icon).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to determine ranking and placement of graphical elements on an interface for a system that monitors environmental conditions.  Given the combination, the ordering protocol would order the group of graphical elements by their rank values including the rank value that is incremented.

8.	Regarding claim 14, the instructing the user interface device to present the group of graphical elements is in response to second input to the user interface device that selects a global category element representative of a category comprising the group of graphical elements (McCurnin Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system.  Figure 6B for example shows that after the second input [after any other input calling up a main interface] selecting the global category for temperature, the group of graphical elements representing temperature are presented. Para 21-23 and 28-29 show accessing and presenting specific groups of elements representing a particular category).  

9.	Regarding claim 17, McCurnin shows a device, comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising receiving first environment data indicative of a first physical quantity (para 15, 21-22 show a HVAC [heating, ventilation, air conditioning] system that monitors temperature in a room among other parameters, para 18-19 for example show the HVAC system managing air flow throughout various rooms in a building); interfacing, by a device comprising a processor (Figure 3, para 28 shows the device with processor and memory devices accordingly), to a user interface device configured to present a group of graphical elements representative of the physical environment or an environment control device (Figures 6A, 8B for example all show the user interfaces with graphical elements representing temperature, humidity, and other environmental parameters, and Figures 5, 6B show interfaces with elements representing the device control of temperature or other parameters. Para 21-23 and 28-29 show accessing and presenting these interfaces.  Para 42-43 show instructing the interfaces to present the group of elements to represent and control the HVAC system), the graphical elements of the group of graphical elements assigned respective rank values for an ordering protocol according to which the elements are ordered when presented by the user interface device (Figure 6A-B, para 44-46, 48, 51 show rank values assigned to the elements to determine an ordering protocol for how they are presented by the interface); receiving selection information that indicates selection of a graphical element of the group of graphical elements (para 43-46 show selecting a graphical element from the group of graphical elements); based on first environmental data received from the environment control device, determining by the device that a first physical condition, from a group of physical conditions, is true (see para 43 and note the examples of determining that it is a certain time of day or time of year, or determining that the temperature has reached a certain point); instructing the user interface device to present the group of graphical elements according to the ordering protocol that orders the group of graphical elements by their rank values including any changes in ranking (see also the 112 rejection above.  Figure 6A-B, para 44, 48, 51 show that in response to the rank values changing, the icons are re-ordered accordingly).  McCurnin shows receiving selection information that indicates selection of the graphical element from the group concurrently with determining the defined physical condition to be true (see again para 43 and note a condition such as a temperature or specific time being met when selecting certain icons), and para 44-46 do go into detail about selecting the icons and performing ranking algorithms, but McCurnin does not go into the explicit details per se of: in response incrementing one of the rank values assigned to the graphical element.  Chen however does show incrementing a rank value assigned to a graphical element in response to selection and concurrent satisfying of an environmental condition (para 117-119 show selection of an icon and concurrent determination of whether a particular environmental physical condition such as temperature and humidity has been met, and if so increases the value assigned to the icon).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to determine ranking and placement of graphical elements on an interface for a system that monitors environmental conditions.  Given the combination, the ordering protocol would order the group of graphical elements by their rank values including the rank value that is incremented.

10.	Regarding claim 21, in addition to that mentioned for claim 10, McCurnin shows receiving second environment data indicative of a second physical quantity (such as time and temperature in para 43 being first and second quantities) and determining that the second physical quantity satisfies a second defined condition concurrently with the selection of the graphical element, wherein the first and second quantities are distinct form each other and the first and second defined conditions are distinct from each other (see again para 43 and note conditions specific to a temperature and specific time being met when selecting certain icons), and para 44-46 do go into detail about selecting the icons and performing ranking algorithms, but McCurnin does not show incrementing another of a plurality of rank values that is assigned to the graphical element, responsive to the selection information and the defined second condition being determined to be satisfied.  Chen however does show incrementing another rank value assigned to a graphical element in response to selection and concurrent satisfying of another environmental condition (para 117-119 show selection of an icon and concurrent determination of whether particular environmental physical conditions such as temperature and humidity have been met, and if so increases the value assigned to the icon for each of these conditions).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to determine ranking and placement of graphical elements on an interface for a system that monitors environmental conditions.  

11.	Regarding claim 22, the first physical quantity is a temperature and the second physical quantity is a time of day (McCurnin para 43 shows temperature and time of day).

12.	Regarding claim 23, in addition to that mentioned for claim 17, McCurnin shows based on second environment data, determining by the device that a second physical condition, from the group of physical conditions, is true concurrently with the selection of the graphical element (see para 43 and note conditions specific to a temperature and specific time being met when selecting certain icons), and para 44-46 do go into detail about selecting the icons and performing ranking algorithms, but McCurnin does not show incrementing another of the plurality of rank values that is assigned to the graphical element, responsive to the selection information and the second physical condition being determined to be true.  Chen however does show incrementing another rank value assigned to a graphical element in response to selection and concurrent determination of another physical condition being true (para 117-119 show selection of an icon and concurrent determination of whether particular environmental physical conditions such as temperature and humidity have been met, and if so increases the value assigned to the icon for each of these conditions).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, because it would provide an efficient way to determine ranking and placement of graphical elements on an interface for a system that monitors environmental conditions.  
13.	Regarding claim 24, the first physical quantity is a time of day and the second physical quantity is a temperature (McCurnin para 43 shows temperature and time of day).

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 12-13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurnin and Chen and Bauchot et al (US 2018/0113576).  
	16.	Regarding claim 12, McCurnin and Chen do not go into the details that the ordering protocol assigns a member of the group of graphical elements having a highest rank value to a location, of a presentation of the user interface device, that is determined to be readily accessible.  However, Bauchot does show an ordering protocol assigns a member of the group of graphical elements having a highest rank value to a location, of a presentation of the user interface device, that is determined to be readily accessible (see para 21-22 and Figure 3 – the document elements are displayed in an ordered list based on their usage value ranking.  Those with a highest ranking may be displayed in a “hot spot” with easy access and visibility.  The number of top elements can be set to “1” and thus this would be the highest value document element).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified by Chen, because it would provide and efficient way to display ranked elements on an interface.  
17.	Regarding claim 13, Bauchot shows the group of graphical elements are presented as a list, and wherein the ordering protocol comprises presenting a member of the list having a highest rank value at a beginning of the list (again see para 21-22 and Figure 3 – the document elements are displayed in a ranked list from highest to lowest rank value; thus the document element with the highest rank value is displayed at the beginning of the list).  It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified b Chen, because it would provide and efficient way to display ranked elements on an interface.  

18.	Regarding claim 15, Bauchot show the operations further comprise instructing the user interface device to present a global rank element that persists independently of a view or a context provided by the user interface device (see again para 21-22 – the list of n document elements [n may be set to “1”] with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified by Chen, because it would provide an efficient way to allow accessibility to a high ranked element in a system that ranks and displays element options on an interface.

19.	Regarding claim 16, Bauchot shows the operations further comprise, in response to selection of the global rank element, instructing the user interface device to present elements having a respective rank value above a defined threshold independently of a respective category or context of the user interface device (see again para 21-22 – in response to a selecting document element global list, the list of n document elements with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified by Chen, because it would provide an efficient way to allow accessibility to high ranked elements in a system that ranks and displays element options on an interface.
20.	Regarding claim 19, Bauchot show the operations further comprise instructing, by the device, the user interface device to present a global rank element that persists independently of a view or a context provided by the user interface device (see again para 21-22 – the list of n document elements [n may be set to “1”] with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified by Chen, because it would provide an efficient way to allow accessibility to a high ranked element in a system that ranks and displays element options on an interface.
21.	Regarding claim 20, Bauchot shows the operations further comprise, in response to selection of the global rank element, instructing, by the device, the user interface device to present elements having a respective rank value above a defined threshold (see again para 21-22 – in response to a selecting document element global list, the list of n document elements with usage values exceeding a particular threshold are maintained to be displayed regardless of other indicators or elements being displayed in the interface). It would have been obvious to a person with ordinary skill in the art to have this in McCurnin, especially as modified by Chen, because it would provide an efficient way to allow accessibility to high ranked elements in a system that ranks and displays element options on an interface.

22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Gupta (US 2009/0222757 shows maintaining display of an ordered list of history items ranked on value determined by how recent they are, and for grouping based on threshold criteria. 
b) Drees (US 2011/0047418) shows a building management interface for controlling physical environmental data.
c) Thrun (US 2018/0300047) shows a user interface for controlling a heater system. 
23.	Applicant's arguments filed have been fully considered but they are moot in view of the new rejections.  Applicant argues that McCurnin and Bauchot do not show “incrementing one of a plurality of rank values assigned to the graphical element responsive to the selection and the first defined condition being determined to be satisfied.”  However, the newly presented reference Chen is brought in as part of a 103 rejection to show incrementing an assigned value to a graphical element based on concurrent selection of the element and determination that a first defined physical condition has been satisfied.  Also, please note the 112 rejection.  

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174